Title: To James Madison from Henry Lee, 14 January 1788
From: Lee, Henry
To: Madison, James


dear Madison,
Stratford. Jany 14t. 88
To aid Mr. Twining I put my name on his bill & procured the endorsement of Mr. Constable to authenticate it in N York. Mr. Twinings bill is not paid by the Postmaster General who gave me his written assurance that it should be paid when due on condition that the contract was performed relating to the mail. This letr. Mr. Constable has & you can see. I am called on for the money & without the assistance of my friends may loose the whole. Will you exert your self for me & if possible releive me, advise with Col. Hamilton who will I am sure heartily support me. Let me have your answer without loss of time. Yours truely
H: L
